                   Case 19-10323-CSS              Doc 3      Filed 02/18/19        Page 1 of 31




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                                         Chapter 11

PERNIX SLEEP, INC., et al. 1                                   Case No. 19-10323 ( )

                           Debtors.                            Joint Administration Requested



         DECLARATION OF JOHN A. SEDOR IN SUPPORT OF THE DEBTORS'
              CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         John A. Sedor declares and says:

         1.       I am Chief Executive Officer and Chairman of the Board of Directors (the

"Board") of Pemix Therapeutics Holdings, Inc. ("Pemix"). I have served as Pemix's Chief

Executive Officer and as Chairman of the Board since July 2016 and as a member of the Board

since March 2014. Prior to July 2016, I served as Chairman of the Board and Interim Chief

Executive Officer since May 2016. I have also been Chairman and Chief Executive Officer of

SEDOR Pharmaceuticals, LLC, a company unrelated to Pemix, since 2014. Prior to joining

Pemix, I served as President, Chief Executive Officer and a director of Cangene Corporation, a

fully integrated developer and manufacturer of immune therapeutics, from 2011 until its

acquisition by Emergent Biosolutions in February 2014. Prior to that, from 2008 until 2011, I

served as President and Chief Executive Officer of CPEX Pharmaceuticals ("CPEX") after its

2008 spin-off from Bentley Pharmaceuticals, Inc. ("Bentley") and until its 2011 acquisition by


1
 The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, where
applicable, are: Pemix Therapeutics Holdings, Inc. (4736), Pemix Therapeutics, LLC (1128), Pemix Manufacturing,
LLC (1236), Pemix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pemix Ireland
Limited (3106PH), Pemix Ireland Pain Designated Activity Company (Ol90LH), Pemix Holdco I, LLC (N/A),
Pemix Holdco 2, LLC (N/A), Pemix Holdco 3, LLC (N/A). The Debtors' corporate headquarters and mailing
address is IO North Park Place, Suite 20 I, Morristown, NJ 07960.
                Case 19-10323-CSS         Doc 3       Filed 02/18/19    Page 2 of 31




Footstar, Inc. I was President of Bentley from 2005 until its spin-off of CPEX. From 2001 to

May 2005, I was President and CEO of Sandoz, Inc. (a division of Novartis AG). From 1998-

2001 I was President and Chief Executive Officer at Verion, Inc., a drug delivery company.

Previously, I served as President and Chief Executive Officer at Centeon, LLC, a joint venture

between two major multinational corporations, Rhone-Poulenc Rorer and Hoechst AG and as

Executive Vice President at Rhone-Poulenc Rorer, Revlon Health Care and Parke-Davis. I hold

a bachelor of science degree in pharmacy/chemistry from Duquesne University, and have studied

strategic marketing at both Northwestern University's Kellogg Graduate School of Management

and Harvard Business School. I have also attended Harvard's Executive Forum. I am familiar

with the day-to-day operations, business and financial affairs of the Debtors (as defined below).

        2.     I submit this declaration (i) in support of the petitions of the Debtors for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended or

modified, the"Bankruptcy ode"), (ii) in support of the Debtors' petitions and

contemporaneously-filed requests for relief in the form of motions and applications (collectively,

the" irst Day Motions") and (iii) to assist the Court and other interested parties in understanding

the circumstances giving rise to the commencement of the above-captioned chapter 11 cases (the

" hapter J 'I .ases"). I have reviewed the First Day Motions, and it is my belief that the relief

sought therein on an expedited basis is essential to the uninterrupted operation of the Debtors'

business and to the Debtors' reorganization.

        3.     Except as otherwise indicated, all facts set forth in this declaration (this

"Declaration") are based upon my personal knowledge, my review of relevant documents,

information provided to me by employees working under my supervision, or my opinion based

upon experience, knowledge and information concerning the operations of the Debtors and the



                                                  2
               Case 19-10323-CSS          Doc 3       Filed 02/18/19   Page 3 of 31




pharmaceutical industry as a whole. If called upon to testify, I would testify competently to the

facts set forth in this Declaration. Unless otherwise indicated, the financial information

contained herein is unaudited and provided on a consolidated basis. I am authorized by the

Debtors to submit this Declaration.

                         Commencement o.fBankruptcy Proceedings

       4.      On the date hereof, (the "Petition Date"), Pemix and its direct and indirect

subsidiaries that are debtors and debtors-in-possession in the Chapter 11 Cases (collectively, the

"Company" or the "Debtor "), each filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. The Debtors intend to continue in the possession of their respective properties

and the management of their respective businesses as debtors-in-possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.

       5.      The Debtors commenced the Chapter 11 Cases in order to pursue the sale of all or

substantially all of their assets pursuant to section 363 of the Bankruptcy Code (the "Section 363

Sale"). Prior to the Petition Date, and following a thorough and competitive marketing process

and arm's-length negotiations with the Debtors' significant secured creditor constituencies and

thorough exploration of proposals from potential third-party bidders, the Debtors determined that

a stalking horse bid (the "Stalking Horse Bid") from Phoenix Top Holdings LLC (the "Stalking

Horse Bidder"), a company formed and capitalized by certain funds managed by Highbridge

Capital Management, LLC ("Highbridge"), which are also the Debtors' Prepetition ABL Lenders

and Prepetition DDTL Lenders and the holders of 100% in principal face amount of the

Prepetition Exchangeable Notes and, to the best of the Company's knowledge, the Prepetition




                                                  3
                  Case 19-10323-CSS             Doc 3       Filed 02/18/19       Page 4 of 31




Treximet Notes2 (each as defined below), represented the best available path to a value­

maximizing transaction. The Stalking Horse Bid includes an offer to purchase significantly all

of the Debtors' assets for an aggregate purchase price composed of cash and credit bid

consideration of approximately $75.6 million plus the assumption of certain liabilities (the

"Purchase Price") on the terms and conditions set forth in that certain Asset Purchase

Agreement, dated as of February 18, 2019, by and among the Debtors and the Stalking Horse

Bidder (the "Stalking Horse APA"). 3 As described in further detail in the Sale Procedures

Motion, to ensure that the Stalking Horse Bid is in fact the highest or otherwise best offer for the

purchase of the Debtors' assets, the Debtors have developed bidding and auction procedures (the

"Sale Procedures") that will allow interested parties to submit competing bids for the Debtors'

assets.

          6.     To preserve and maximize the value of their assets, proceeding through their

Chapter 11 Cases expeditiously is critical to the Debtors. As set forth in greater detail below, the

Debtors conducted a fulsome prepetition marketing process involving outreach to over seventy

(70) parties and also engaged in discussions with each of their secured creditor constituencies,

during which time the Debtors made clear to all potentially interested parties that they were

receptive to any value-maximizing strategic transaction, whether in the form of a sale,

restructuring, financing or otherwise, either in or out of court. Given the scope of the pre-


         On February 18, 2019, Highbridge agreed to purchase all of the Prepetition Treximet Notes held by the
          2

Trex Group (as defined below) as of such date.
          3
           A copy of the Stalking Horse Agreement is attached as Exhibit B to the Motion of Debtors/or Entry of
Orders (!)(a) Approving Sale Procedures for Sale of Debtors' Assets, (b) Approving Stalking Horse Protections, (c)
Scheduling Auction/or, and Hearing To Approve, Sale of Debtors' Assets, (d) Approving Form and Manner of
Notices of Sale, Auction and Sale Hearing, (e) Approving Assumption and Assignment Procedures and (j) Granting
Related Relief and (II)(a) Approving Sale of Debtors' Assets Free and Clear of Liens, Claims, Interests and
Encumbrances, (b) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases and
(c) Granting Related Relief (the "Sale Procedures Motion"), filed contemporaneously herewith.



                                                        4
                Case 19-10323-CSS          Doc 3       Filed 02/18/19     Page 5 of 31




petition marketing process and the fact that the parties that engaged in this process are already

familiar with the Debtors and their assets, it is unlikely that any parties participating in the post­

petition sale process will require a large amount of time to formulate a competing bid. The

Debtors have therefore proposed the following timeline for their sale process, which is unlikely

to have a negative impact on the Debtors' ability to achieve a value maximizing sale and

appropriately balances the Debtors' desire to conduct a robust sale and auction process with the

need to consummate a transaction as quickly as practicable to preserve the value of their assets

and business:

                       Event                                                Date

 Entry of Sale Procedures Order                        On or about March 13, 2019

 Bid Deadline                                          March 25, 2019 at 5:00 p.m. (Prevailing
                                                       Eastern Time)
 Auction (if necessary)                                April 1, 2019 at [] :00 [].m. (Prevailing
                                                       Eastern Time)
 Sale Hearing                                          April 8, 2019 at []:00 [].m. (Prevailing
                                                       Eastern Time)


        7.      The Company intends to work with the official committee of unsecured creditors

once it is appointed to gain its support for the expedited sale timeline proposed above. The

Company understands that committee support is likely required to proceed on the expedited

timeline set forth above because the Stalking Horse Bid contemplates a credit bid of prepetition

secured claims. In the alternative, the Company is prepare to conduct a sale and auction process

as quickly as possible in accordance with the timeline set forth below:

                       Event                                                Date

 Entry of Sale Procedures Order                        On or about March 13, 2019

 Bid Deadline                                          April 12, 2019 at 5:00 p.m. (Prevailing
                                                       Eastern Time)

                                                   5
                Case 19-10323-CSS          Doc 3        Filed 02/18/19     Page 6 of 31




 Auction (if necessary)                                  April 19, 2019 at []:00 [].m. (Prevailing
                                                        [Eastern Time)
 Sale Hearing                                            May 3, 2019 at [] :00 [] .m. (Prevailing Eastem
                                                         Time)


         8.     Section I of this declaration describes the Debtors' businesses; Sections II and III

describe the Debtors' prepetition restructuring initiatives and the circumstances giving rise to the

commencement of these Chapter 11 Cases; and Section IV sets forth the relevant facts in support

of the First Day Motions.

                                                   I.

                                      The Debtors' Business

         A.     The Debtor's Business

         9.     Pemix is a specialty pharmaceutical company focused on improving patients'

lives by identifying, developing and commercializing differentiated products that address unmet

medical needs. The Debtors' products target underserved market segments, such as central

nervous system indications, including neurology and pain, as well as other specialty therapeutic

areas.

         I 0.   The Debtors' primary sales channel is through wholesalers, who sell the Debtors'

products to retail drug stores, mass merchandisers and grocery store pharmacies in the U.S., who,

in tum, sell the medications to customers. The Debtors also sell products to members of group

purchasing organizations, and certain customers also purchase the Debtors' products directly

through the Pemix Prescriptions Direct program, which provides the Debtors' products to

commercially insured customers through mail-order pharmacies at discounted rates.

         11.    Primarily, the Debtors sell three core branded products: Zohydro® ER with

BeadTek™ ("Zohydro '), Silenor® ("Silenor"), and Treximet® ("Treximet '). Zohydro is an

extended-release opioid for the management of severe pain, which-unlike its competitors-

                                                   6
                Case 19-10323-CSS          Doc 3       Filed 02/18/19   Page 7 of 31




does not contain acetaminophen, reducing the risk for potential liver toxicity, and which is

specifically designed to deter opioid abuse. Silenor is the only non-narcotic, non-scheduled and

non-addictive FDA-approved prescription sleep aid for the treatment of insomnia characterized

by difficulty with sleep maintenance. Finally, Treximet is the only FDA-approved acute

migraine treatment combining two traditional migraine treatments to produce a unique

synergistic therapeutic effect that provides superior sustained pain relief through its rapid release

technology called RT Technology™ . In 2018, approximately 31% of the Company's

consolidated net product revenues were attributable to Zohydro, 27% were attributable to Silenor

and 22% were attributable to the branded Treximet product. The Debtors also market a generic

drug portfolio, consisting of the authorized generic version of Treximet, dietary supplements,

medical foods and other products, through Macoven Pharmaceuticals, LLC ("Macoven") and

Cypress Pharmaceuticals, Inc. ("Cypress"); this generic drug portfolio represented 20% of

consolidated net revenues in 2018.

       12.     Historically, Pemix's business model has focused on broadening its product

portfolio through the acquisition of marketed specialty products or products close to achieving

regulatory approval. In August 2014, the Company acquired the U.S. intellectual property rights

to Treximet from GlaxoSmithKline for $267 million. In April 2015, the Company acquired the

Zohydro product line from Zogenix, Inc. for upfront consideration consisting of $80 million of

cash and 168,209 shares of Pemix common stock, plus certain contingent regulatory and

commercial milestone payments of up to $283.5 million. Other significant acquisitions are those

of Pemix Sleep, Inc. ("Pemix Sleep"), including Silenor, in 2013 and Cypress, the Company's

generic product distributor, in 2012.




                                                   7
                   Case 19-10323-CSS       Doc 3       Filed 02/18/19   Page 8 of 31




        13.       In July 2}lï,Pernix Ireland Pain Designated Activity Company ("PIP DAC")

acquired 10% of the equity in Nalpropion Pharmaceuticals, Inc. ("NAþIqdon") for $7.35

million, plus an incremental $1.S2 million contribution for working capital requirements, which

was funded via the Prepetition DDTL Facility (as defined below). Nalpropion was formed by

the Debtors, certain Highbridge affiliates and co-investors to acquire certain assets of Orexigen

Therapeutics, Inc., including worldwide rights to Contrave@ ("Çq!ûIgvg"), a prescription-only

weight loss medication. Pursuant to the Services Agreement, dated as of July 27,2018 (as

amended by Amendment        No. I to Services Agreement, dated   as of December 18, 2018, and


Termination of Certain Services and Amendment No. 2 to Services Agreement, dated as of

January 6,20lg,the "services Agreement") between Nalpropion and Pernix Therapeutics, LLC

("Pernix Therapeutics), the Debtors are responsible for performing certain management and

oversight services for Nalpropion. In addition, the Debtors are currently responsible for

distributing Contrave in the United States under the Transitional Distribution Services

Agreement, dated as of January 6,2019 (the "TSA"), between Nalpropion and Pernix

Therapeutics. Pernix Therapeutics receives a management fee under the Services Agreement

and TSA equal to 5olo of net sales of Contrave. The Company also has options to acquire up to

 49.g%and 100% of Nalpropion at specified future times and purchase prices.

            14.   Under the Services Agreement, on a monthly basis Pernix Therapeutics earns

approximately $415,000 in management fees on account of its right to receive 5% of net sales        of

Contrave. Since Nalpropion was established, Pernix Therapeutics has earned a total     of

 52,073,906.55 in such management fees from August 2018 through December 2018 as well as

receiving expense reimbursement from Nalpropion for Pernix's overhead costs of $1,945,833.82

in total.



                                                   8
                Case 19-10323-CSS          Doc 3       Filed 02/18/19   Page 9 of 31




       B.       The Debtors'Finances and Employees

       15.      For the twelve months ended December 31,2018, Pernix recorded consolidated

net revenue of approximately $138.7   million. Excluding    revenue related to Nalpropion,


consolidated net revenue for 2018 was approximately 592.4 million, which represents

approximately a37o/o decrease from total consolidated2}lT net revenue. The year-over-year

decline is largely attributable to the loss of patent exclusivity of Treximet in February 201   I and

resulting generic competition together with the discontinuation of certain products, including

IDA   (as defined below) and desvenlafaxine. For the twelve months ended December        31,2018,

the Company posted a loss from operations of approximately $3 million on a consolidated basis.

        16.     Crucial to the distribution of the Debtors' unique suite of products, the Debtors

currently employ a talented and dedicated workforce of thirty (30) people in active status

working full-time positions, including executives, business managers, human resource

professionals, information technology specialists, administrative support staff and other

personnel, who have enabled the Debtors to continue to achieve their goals of improving

patients' lives. The Debtors' employees live and work primarily in New Jersey. None of the

Debtors' employees are represented by a union.

        ll.     On February 15,20t9, Pernix committed to and commenced a reduction in force

of approximately eighty-nine (89) employees, consisting of seventy-four (74) geographically

dispersed employees, principally sales force, and fifteen (15) employees at its corporate

headquarters.

        C.       Corporate Structure

         18.     Pernix is the direct or indirect parent company of each of the Debtors. Pernix's

common stock is publicly traded on the Nasdaq Global Market under the symbol "PTX". The



                                                   9
                Case 19-10323-CSS              Doc 3      Filed 02/18/19        Page 10 of 31




Company is headquartered in Morristown, New Jersey. The Company holds certain assets,

including IP-related assets, owned in connection with the Treximet and Zohydro products in

entities incorporated in Ireland (Pernix lreland Limited ("8[L") and PIP DAC, respectively).

PIL and PIP DAC maintain offrces in Dublin, Ireland. In addition, Pernix, through PIP DAC'

owns a 10% interest in non-Debtor Nalpropion.

       D.       Capital Structurea

        19.     Pernix files annual reports with, and furnishes other information to, the Securities

and Exchange Commission. As of the Petition Date, there were approximately 17,347,048

shares of Pernix's contmon stock issued and outstanding.

                    i.    The PrePetition    ABL

        20.      Pernix, Pernix Therapeutics, Pernix sleep, cypress, Macoven, Hawthorn

Pharmaceuticals, Inc. ("Hawthorn"), Gaine, Inc. (o'Gaine"), and Respicopea Inc. ("Respicopea")

are each borrowers (the     "ABL Borrowers") under that certain Credit Agreement,               dated as of July


21,2017 (as amended, restated, supplemented or otherwise modified from time to time, the

"Prepetition ABL Credit Agreement"), by and among the ABL Borrowers, PIL, PIP DAC,

Pernix Holdco I,LLC,Pernix Holdco 2,LLC,and Pernix Holdco 3,LLC, as Guarantors, certain

funds managed by Highbridge, as lenders (the "Prepetition ABL Lenders"), and Cantor

Fitzgerald Securities, as Administrative Agent (the "Prepetition ABL Agent"). As of the Petition

Date, approximately $14.1 million in principal amount remains outstanding under the Prepetition

ABL Credit Agreement. Obligations arising under the Prepetition ABL Credit Agreement                        are


secured by, among other things, first       priority liens on and security interests in cash and cash


        a
          The following summary is qualified in its entirety by reference to the operative documents, agreements,
schedules and exhibits




                                                        l0
               Case 19-10323-CSS          Doc 3     Filed 02/18/19      Page 11 of 31




equivalents, inventory and accounts receivable of the ABL Borrowers. Under the Prepetition

ABL Credit Agreement, the ABL Borrowers are required to deliver monthly borrowing           base


certificates to the Prepetition ABL Agent that, among other things, set forth   (l)   the ABL


Borrowers' calculations regarding the value of the portion of the collateral for the Prepetition

ABL Credit Agreement that constitutes eligible    accounts receivable and eligible inventory, and

(2) the borrowing base for such eligible collateral against which the ABL Borrower may draw

revolving loans under the Prepetition ABL Credit Agreement. The most recent borrowing base

certificate delivered by the ABL Bonowers prior to the Petition Date reflected eligible accounts

receivable and eligible inventory values of $14.8 million and $10.8 million, and a borrowing

base amount of approximately $25.6    million.   Such calculations do not reflect the values of all   of

the ABL Borrowers' assets that are subject to liens securing the Prepetition ABL Credit

Agreement. Cash collateral is not reflected in such borrowing base calculations. Additionally,

the ABL Borrowers' accounts receivable and inventory arc included as collateral for the

prepetition ABL Credit Agreement, regardless of whether or not such assets are eligible assets

for purposes of being included in borrowing base calculations.

                  ii.   The DelaYed Draw Term Loan

        2I.     PIP DAC, as borrower, is party to that certain Credit Agreement, dated as of July

 21,2017 (as amended, restated, supplemented or otherwise modified from time to time, the

"prepetition DDTL Credit Agreement"), by and among PIP DAC, certain funds managed by

 Highbridge, as lenders (the "Prepetition DDTL Lenders"), and Cantor Fitzgerald Securities, as

 Administrative Agent (the "Prepetition DDTL Agent"). As of the Petition Date, approximately

 S3g.2million in principal amount plus an additional $1.1 million of accrued pay-in-kind interest

 remains outstanding under the Prepetition DDTL Credit Agreement. Obligations arising under



                                                   11
                  Case 19-10323-CSS        Doc 3     Filed 02/18/19      Page 12 of 31




the Prepetition   DDTL Credit Agreement are secured by, among other things, first priority liens

on and security interests in substantially all assets of PIP DAC, including assets relating to

Zohydro,PlP DAC's equity interests in Nalpropion and cash held by PIP DAC.

                   iii.   The Prepetition Treximet Notes

         22.      In August 2}l[,Pernix issued $220.0 million in aggregate principal amount         of

I2%o senior secured notes (the "Prepetition Treximet Notes") under that certain Indenture, dated

as of   Augustl9,20l4, among Pernix,     as Issuer, the Guarantors party thereto, and    U.S. Bank

National Association, as Trustee and Collateral Trustee (the "Prepetition Treximet Notes

Trustee") (as amended, restated, supplemented or otherwise modified from time to time, the

"Prepetition Treximet Notes Indenture"). Interest on the Prepetition Treximet Notes is payable

on February 1 and August 1 of each year, and the Issuer is also required to pay an installment           of

principal of the Prepetition Treximet Notes in an amount equal to      50o/o   of Net Sales (as defined

in the prepetition Treximet Notes Indenture) of Treximet for the two consecutive fiscal quarters

ended prior to each payment date (less the amount of interest paid on the Prepetition Treximet

Notes on such payment date).

          23.     On August 1,2018, Pernix announced a series of transactions pursuant to which

certain holders of the Prepetition Treximet Notes exchanged 512.2 million of Prepetition

Treximet Notes for a combination of Pernix common and preferred equity.

          24.     As of the Petition Date, approximately $154 million in aggregate principal

amount of the Prepetition Treximet Notes remain outstanding. The Prepetition Treximet Notes

 are secured by a continuing first-priority security interest in substantially all of the assets   of

 Pernix and the Guarantors party to the Prepetition Treximet Notes Indenture related to Treximet




                                                    I2
                Case 19-10323-CSS          Doc 3    Filed 02/18/19    Page 13 of 31




other than inventory and certain inventory related assets, including accounts arising from the sale

of the inventory.

                    iv.   The Convertible Notes

         25.    In April 2015,Pernix issued $130.0 million in aggregate principal amount of

4.25% Convertible Senior Notes due 202I (the "Prepetition Convertible Notes") under that

certain Indenture, dated as of April 22,2015,between Pernix and V/ilmington Trustee, National

Association, as Trustee (the "Prepetition Convertible Notes Trustee") (as amended, restated,

supplemented or otherwise modified from time to time, the "Prepetition Conve

Indenture"). The Prepetition Convertible Notes are unsecured and are not guaranteed by any

party. As of the Petition Date, approximately $78 million in aggregate principal amount of the

Prepetition Convertible Notes remain outstanding.

                    v.    The Exchangeable Notes

          26.    On July 20,2017,each of the Debtors entered into an exchange agreement (the

"Exchange Agreement") with certain funds managed by Highbridge that were holders of the

prepetition Convertible Notes pursuant to which $51.8 million of aggregate principal amount of

Prepetition Convertible Notes held by such holders were exchanged for (i) 836.2 million

 aggregateprincipal amount of 4.25%l5.25YoÐxchangeable Senior Notes due2022 (the

"Prepetition Exchangeable Notes") issued by PIP DAC pursuant to that certain Indenture, dated

as of   July 21, 2017 (as amended, restated, supplemented or otherwise modified from time to

time, the "Prepetition Exchangeable Notes Indenture") among PIP DAC, the guarantors party

thereto and Wilmington Trust, National Association, as Trustee (the "Exchangeable Notes

 Trustee") and (ii) 1,100,498 shares of common stock of Pernix. The Prepetition Exchangeable

Notes are unsecured and are guaranteed by all of the Debtors (other than PIP DAC). As of the



                                                   13
               Case 19-10323-CSS         Doc 3    Filed 02/18/19     Page 14 of 31




Petition Date, approximately $35 million in aggregate principal amount of the Prepetition

Exchangeable Notes remain outstanding.

                vi.   IntercomPanY Obligations

        27.    In August 20l4,the corporate predecessor of PIL issued a$225 million

promissory note to Pernix (the "Treximet Intercompany Note"). The proceeds from the issuance

of the Treximet Intercompany Note were used by PIL to acquire the Treximet assets. Interest

payable atSo/oper annum and the principal amount outstanding on the Treximet Intercompany

Note is due on August 19,2020. The Treximet Intercompany Note is unsecured and not

guaranteed by any party. As of December 31, 2018, approximately $294.75       million in aggregate

principal amount and interest remain outstanding under the Treximet Intercompany Note.

Additionally, in the ordinary course of business, the Debtors maintain relationships with each

other that result in intercompany claims arising from various intercompany transactions,

including, but not limited to, certain inventory transactions. These transactions are recorded in

the Debtors' books and records. Specifically, Treximet, Treximet Pediatrics, Treximet AG, and

 Zohydro are acquired by the Debtors' Irish entities (PIL and PIP DAC) and, in turn, sold to

certain Debtor entities in the U.S.

                                                 u.
                            Events Leadine to the Chapter 11 Cases

        2g.     The Company has been actively seeking a long-term solution for its capital

 structure for some time. In order to consummate the acquisitions of Treximet and Zohydro in

 2014 and2015,respectively, the Company incurred significant indebtedness, including the

 prepetition Treximet Notes and the Prepetition Convertible Notes. Due to a number of factors,

 including, but not limited to, net pricing and market dynamics in their respective therapeutic

 areas, these products have underperformed relative to expectations, rendering the Company

                                                 I4
                Case 19-10323-CSS          Doc 3     Filed 02/18/19      Page 15 of 31




overlevsraged. As a result, in July 20l6,the Company announced the reorganization of its

senior management team and, shortly thereafter, commenced of a formal process to review its

strategic alternatives, including refinancing alternatives, asset sales and the sale of all or a

portion of the Company. In October 2016, certain holders of the Prepetition Treximet Notes and

Prepetition Convertible Notes agreed to enter into non-disclosure agreements with Pernix in

order to facilitate discussions conceming a possible consensual restructuring of Pernix's capital

structure. Over the following two-plus months, the parties exchanged numerous proposals and

participated in negotiations. Notwithstanding these efforts, the Company and the noteholder

group were unable to reach an agreement. On December 26,2016, negotiations with this group

ceased

         29.    On January 31,2017, an arbitration tribunal issued its opinion in favor of Glaxo

Group Limited, GlaxoSmithKline LLC, GlaxoSmithKline Intellectual Property Holdings

Limited, and GlaxoSmithKline Intellectual Property Management Limited (collectivelY, "GËK'o),

awarding it damages and fees against Pernix and PIL in the amount of $35 million, plus interest,

pertaining to litigation that arose from certain liabilities associated with the Treximet acquisition.

As of the ruling date, Pernix had already paid to GSK, or into an escrow account, an aggregate         of

$16.5 million, resulting in a net outstanding liability of $18.5 million. As a result of the ruling,

Wells Fargo Bank, National Association ("Wells Fargo"), as Administrative Agent under the

Company's $50 million asset-based revolving credit facility (the "'Wells Fargo Facility"),

communicated to the Company that it intended to create a reserve against the Company's

borrowing base, which would potentially have triggered an event of default under the facility.

On   April 18,2017,the Company      and Wells Fargo agreed to an amendment to the Wells Fargo

Facility that, among other things, reduced the lenders' commitments thereunder to the amount of



                                                    15
                Case 19-10323-CSS         Doc 3    Filed 02/18/19       Page 16 of 31




loans outstanding as of the date of the amendment and advanced the maturity date of the Wells

Fargo Facility from August2l,2018 to July 31, 2017.

       30.      Facing the near-term maturity of the Wells Fargo Facility, the Company

redoubled its efforts to engage with its stakeholders and considered various strategic and

refinancing altematives. In early 2017,the Company conducted an asset sale exploration process

that included contacting over one hundred (100) potentially interested parties. In parallel, the

Company continued to explore potential solutions with its existing creditors. In early }i4;ay 2017,

Highbridge, which was (through certain affiliated funds) a significant holder of the Prepetition

Convertible Notes, agreed to enter into a non-disclosure agreement and participate in discussions

with the Company. Following extensive, arms'-length negotiations, on July 20, 2017,the

Company and Highbridge announced several financing transactions, which included the

refinancing   of the V/ells Fargo Facility with the Prepetition ABL   Credit Agreement, entry into

the Prepetition DDTL Credit Agreement and the issuance of approximately $36.2 million

aggregate principal amount of Prepetition Exchangeable Notes and 1,100,498 shares of Pernix's

common stock to Highbridge in exchange for Highbridge's tender of $51.8 million aggregate

principal amount of Prepetition Convertible Notes. PIP DAC borrowed $30 million under the

prepetition DDTL Credit Agreement at closing, and the Prepetition DDTL Lenders committed to

lend an additional $15 million in the future for certain specified pu{poses, including to finance

certain acquisitions. In addition, Pernix and PIL contemporaneously entered into an amended

settlement agreement with GSK, pursuant to which Pemix and PIL would be obligated to make

payments totaling $6.65 million, plus certain payments in the event that Pemix redeemed,

repurchased, or exchanged Prepetition Convertible Notes at greater than 31.00 cents for every




                                                  l6
               Case 19-10323-CSS         Doc 3       Filed 02/18/19     Page 17 of 31




one dollar of such notes outstanding, in satisfaction of the remaining approximately $21.2

million unpaid portion of the amount owing to GSK.

       31.     Upon closing the refinancing transactions and entry into the amended settlement

with GSK, the Company expected to have sufficient liquidity through the end of 2019 and access

to capital to continue to pursue its strategy for future growth, which involved growing or

maintaining sales of the existing products in its portfolio and acquiring additional marketed

specialty products or products close to regulatory approval to leverage its existing platform'

        32.    However, in late 2017 andinto early 20l8,the Company was confronted with the

loss of two of the largest products in its generics portfolio. First, the Company, through

Macoven, distributed a combination product called isometheptene mucate, dichlorphen¿Lzone'

and acetaminophen,   ("IDA"), which was originally approved in 1948 by the FDA, for safety

only. IDA's efficacy   as an adjunct treatment   for peptic ulcer disease,   as   well as other medical

conditions, such as migraine headaches, was reviewed under the FDA's Drug Efficacy Study

Implementation ("DESI") process, DESI notice 3265. The Company received a letter from the

FDA dated October 19,2017, asserting that any drug products identified in DESI 3265,

including IDA, require an approved new drug application       ("\DA")   or an abbreviated new drug

application ("ANDA") in order for them to continue to be distributed. Since the Company had

not obtained an NDA or ANDA for IDA, the FDA directed that it should cease distribution of

IDA. While IDA     has a long history of safe use, the Company complied with the FDA's request'

Second, in Decemb er 2017,Pernix was notified by Osmotica Pharmaceutical Corp' ("Osmotica")

that the manufacturer that it had contracted with to manrifacture KHEDEZLATM (desvenlafaxine)

tablets destroyed all of Pernix's desvenlafaxine Active Pharmaceutical Ingredient           ("¿!![")

 without consent. Pernix then leamed that its API supplier no longer manufactured this material



                                                    l7
                 Case 19-10323-CSS         Doc 3    Filed 02/18/19     Page 18 of 31




and did not intend to resume production. Neither Pernix or Osmotica were able to identify an

alternative source of suitable API, and as a result Pernix proceeded to discontinue the product.

For the year ended December 3l,2017,the Company's net sales from the sale of these two

products were approximately $18 million in the aggregate, or approximately 12Yo of total net

sales. Losing this revenue stream had a significant impact on the Company's business and

operating cash flow in 2018.

        33.      In addition,2018 proved to be more challenging than expected due to issues

relating to Treximet andZohydro. With respect to Treximet, four patents covering Treximet

expired in February 2018, enabling up to three generic competitors to enter the market. In

anticipation of the impending loss of exclusivity for Treximet, the Company frequently convened

a task force   throughout 2017 dedicated to the commercialization of the authorized generic

version of Treximet. That task force developed certain assumptions regarding the pricing for a

generic version of Treximet as well as how managed care organizations would treat the branded

version of Treximet within their contracts and rebate programs once generic versions    of

Treximet were available.

        34.       The launch of generic versions of Treximet by third parties did not proceed as

expected in certain key respects. The Company anticipated three generic entrants shortly after

the expiration of the Treximet patents in February 2018. In fact, only one competitor promptly

entered the market in February 2018, while the two others did not launch    until August 2018.

Howevero the first entrant came to market with a much lower price than anticipated, which

dramatically impacted Pernix's ability to profitably market its own generic version of Treximet.

 The effects of the lower than expected generic price were compounded by the fact that, because

 there were only two generics for Treximet (the third-party product and Pernix's authorized



                                                   18
               Case 19-10323-CSS            Doc 3    Filed 02/18/19     Page 19 of 31




generic), managed care organizations did not adjust the maximum allowable cost of the branded

Treximet product in April as expected, forcing the Company to pay higher rebates until late

2018. These rebates on the branded product, plus the lower than expected generic price, resulted

in significantly lower than anticipated profitability for the Treximet franchise in 2018.

       35.     Regarding Zohydro, a key threat arose during 2018 that compromised the

integrity of the intellectual property supporting market exclusivity of the product. On August 27,

20l8,the United   States   District Court for the District of Delaware determined, in Pernix's

litigation against Alvogen Malta Operations, Ltd. ("Alvogen"), that two patents relating to

Zohydro are invalid. As a result, absent a reversal of the decision on appeal, pursuant to a

previous settlement agreement dated September 29,2016, between Alvogen and Recro

Gainsville LLC, Alvogen will be able to launch a generic version of Zohydro, subject to final

approval of an Abbreviated New Drug Application by the Food and Drug Administration, as

early as October 1,2019.

        36.     Due to the culmination of the events in late 2017 and2018, the Company's ability

to enter into strategic transactions (notwithstanding the Nalpropion transaction), such as

marketing and sales partnerships, and to access additional liquidity and the capital markets were

significantly constrained. Without the ability to expand its business inorganically or enter into

partnerships, the Company initiated a strategic operational review, including a potential

reduction in the size of its sales force. In addition, the Company recognized that, given its

current product mix and scale, it would be difficult to continue to support its funded debt

obligations going forward and generate the cash flow needed to be a going concern.




                                                    t9
               Case 19-10323-CSS         Doc 3        Filed 02/18/19   Page 20 of 31




                                               ilr.
                             Prepetition Restructuring Initiatives

       37.     Pernix's management team has taken numerous actions in response to the

challenges described above in order to enhance its operations, as well as to improve its liquidity

profile. The Debtors have at the same time implemented      aggressive cost-savings initiatives.

       A.      Operational Initiatives

       38.     Since mid-20\6,the Debtors have consummated multiple operational initiatives in

an attempt to develop a sustainable capital structure through a dual focus on reducing operating

costs and expanding its product   portfolio. On July 7,2016,the Company announced a reduction

of its full-time work force by approximately 23Vo in order to optimize resources and improve the

effectiveness of its sales force by consolidating its neurology and pain sales forces under one

management structure. Subsequently, on January 5,2018, the Company announced a further

reduction of its total full-time workforce by approximately 22o/o due to the impending loss    of

exclusivity of Treximet in February 2018.

        39.    In mid-2018, before the extent of the Company's current financial difficulty was

fully apparent and before the adverse Zohydro patent decision, Pernix consummated the

Nalpropion transaction as part of the Company's effort to improve its cash flow and expand its

scale. The transaction produced immediate economic benefits for the Company in the form of

the management services fee and shared services reimbursement under the Services Agreement

and provided an opportunity to meaningfully supplement the Company's cash          flow and leverage

its existing infrastructure on an ongoing basis. Additionally, the transaction offered Pernix the

ability to increase its initial 10% equity ownership in the Nalpropion business to   49.9o/o and


 |})%through two purchase options     at specified future times and purchase prices.

        B.      Deleveraging Initiatives

                                                 20
               Case 19-10323-CSS         Doc 3     Filed 02/18/19     Page 21 of 31




       40.     As discussed above, on July 20,2017,Highbridge agreed to exchange $51.8

million of aggregate principal amount of Prepetition Convertible Notes for (i) 836.2 million

aggregate principal amount of Prepetition Exchangeable Notes and    (ii) 1,100,498 shares of

coÍrmon stock of Pernix.

        41.    On August    l,20I8,the Company    announced a series of transactions pursuant to

which certain holders of the Prepetition Treximet Notes exchanged 512.2 million of Prepetition

Treximet Notes for a combination of Pernix common and preferred equity. The Prepetition ABL

Lenders also agreed to an amendment to the Prepetition ABL Facility that improved Pernix's

borrowing capacity by permitting the.Company to include Contrave inventory in the Prepetition

ABL Facility borrowing     base.

        C.     Restructuring Initiatives

        42.    As a result of the above-referenced negative events, in the fall of 2018, the

Debtors engaged Guggenheim Securities, LLC ("Guggenheim Securities"), Davis Polk          &

V/ardwell LLp ("Davis polk") and Emst & Young LLP ("8&Y") to assist management with its

review of strategic altematives. In November 201 8, the Debtors, with the assistance of their

retained professionals, reached out to the largest holders of the Debtors' funded debt, Highbridge

and Deerfield Management Company, L.P. ("Deerfield"), to initiate discussions regarding

potential restructuring transactions. Highbridge promptly agreed to engage, executed a non-

disclosure agreement and, over the following weeks and months, dedicated significant time and

resources to conducting due diligence and cooperatively developing a restructuring strategy     with

the Company.

         43.    Following extensive, arm's-length negotiations, Highbridge agreed to offer the

 Debtors a package proposal under which, among other benefits, (1) Highbridge would provide



                                                 2l
                Case 19-10323-CSS         Doc 3     Filed 02/18/19      Page 22 of 31




DIP financing to the Debtors on favorable below-market terms, (2) Highbridge would provide

stalking horse asset bids for substantially all of the Debtors' assets structured to permit a fulsome

and competitive auction process with minimal bid protections for Highbridge, and (3)

Highbridge agreed to waive all interest payments due by the Debtors to Highbridge from the date

of the proposal through February 1,2019. Highbridge's initial proposal also required the

Debtors to enter into an amendment to the Services Agreement and a TSA with Nalpropion,

under which the Debtors and Nalpropion agreed to cooperate to transfer distribution services for

Contrave to a third party distributor, while ensuring that the Debtors continue to receive

distribution payments even following such transition. Under the TSA, the Debtors granted

Nalpropion a second lien on the assets securing the Prepetition ABL Credit Agreement to secure

the Company's obligations under the TSA. The high-level terms of this proposal were set forth

in a term sheet (the "Highbridge Term Sheet"), which was delivered by Highbridge and

Nalpropion to the Debtors on January 6,2019. The Debtors had the option to accept or reject

this propos al at any time after February 12,2019 and prior to February 28,2019 '

        44.     After the Debtors received the Highbridge Term Sheet, Deerfield executed       a non-


disclosure agreement on January     ll,20Ig.   Shortly thereafter, other holders of the Prepetition

Treximet Notes, also represented by Sullivan & Cromwell LLP ("S&C"), joined Deerfield under

similar confidentiality agreements. This ad hoc group (the "Trex Group") purported to represent

approximately 80% of the outstanding Prepetition Treximet Notes. On January 25,2019,the

Trex Group submitted an initial indicative financing term sheet.

         45.    Over the following weeks, the Debtors' advisors provided diligence and guidance

to the Trex Group and conducted a competitive process between Highbridge and the Trex Group,

working with and guiding both to enhance their proposals for DIP financing and asset purchases



                                                   22
                Case 19-10323-CSS          Doc 3    Filed 02/18/19     Page 23 of 31




as much as possible,   with respect to overall value and other business and legal terms. Ultimately,

at the conclusion of this auction, while both the Trex Group and Highbridge had advanced and

improved their proposals, the Debtors' Board concluded that the overall value offered by the

substantially enhanced Highbridge proposal represented the best option available to the Debtors.

       46.      The enhanced Highbridge proposal is reflected in an amended and restated

version of the Highbridge Term Sheet (the "A&R Hiehbridge Term Sheet") delivered by

Highbridge to the Company on February 6,2019. Among other enhancements, pursuant to the

A&R Highbridge Term Sheet, Highbridge (i) increased the aggregate consideration that it

committed to provide as a stalking horse bidder from approximately $44.5 million to up to

approximately $75.6 million, (ii) decreased the interest rate under its proposed DIP facility from

7.5VoIo 6.0yo,(iii) increased the maturity date of its proposed DIP facility from 120 days to 180

days, and (iv) pushed back the dates of certain key milestones. The    A&R Highbridge Term

Sheet also required that the Company continue to perform its obligations under the Services

Agreement and the TSA. The Company factored this requirement into evaluating the relative

merits of the Highbridge and Trex Group proposals, and Pernix's board determined that

continued performance under the Services Agreement (including remittance of the February

2019 monthly payment to Nalpropion) was in the best interests of the Company and its

stakeholders.

        47.     In parallel, as described in greater detail in the Declaration of Stuart Erickson in

Support of Motion of Debtors    for Entry of Orders (I)(A) Approving   Sale Procedures   for   Sale   of

Debtors'   Assets, (B) Approving Stalking Horse Protections, (C) Scheduling    Auctionfor, and

Hearing to Approve, Sale of Debtors'Assets, (D) Approving Form and Manner of Notices             of

Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures and (F)




                                                   23
                 Case 19-10323-CSS           Doc 3      Filed 02/18/19    Page 24 of 31




Granting Related Retief and (II) (A) Approving Sale of Debtors' Assets Free and Clear of Liens,

Claims, Interests and Encumbrances, (B) Authorizing Assumption and Assignment of Executory

Contracts and (Jnexpired Leøses and (C) Granting Related Relief (the "Sale Declaration"), filed

contemporaneously herewith, the Debtors, with the assistance of Guggenheim Securities,

conducted a sales and marketing process to identify potential alternative stalking-horse options.

However, as described in the Sale Declaration, none of the third party bidders offered stalking

horse terms that were in the judgment of the Debtors' Board superior to Highbridge's Stalking

Horse   Bid. In addition,   as described in the   Declaration of Stuørt Erickson in Support of Motion

of Debtors   for Interim and Final Orders (i) Authorizing Debtors (A) to Obtain Postpetition
Financing and (B) to (Jse Cash Collateral, (ii) Granting Adequate Protectíon to Certain

Prepetition Secured Parties, (iii) Scheduling a Final Hearing and (iv) Granting Related Relief

(the "DIP Declaration"), filed contemporaneously herewith, the Debtors, with the assistance       of

Guggenheim Securities, conducted a process to solicit financing offers from potential third-party

lenders. The third-party proposal received by the Debtors contained economic terms that the

Debtors determined were materially less favorable than the DIP financing proposals offered by

both Highbridge and the Trex Group.

         D.      The Terms of the Section 363 Sale

         48.     The terms of the Section 363 Sale and the Sale Procedures are set forth in detail in

the Sale Procedures Motion. The Stalking Horse APA represents a binding bid to purchase a

substantial portion of the Debtors' assets for total cash and credit bid consideration    of

approximately $75.6 million plus the assumption of certain liabilities, subject to a limited and

standard set of closing conditions set forth in the Stalking Horse APA. Notably, there is no

break-up fee under the Stalking Horse APA. Under the Stalking Horse APA, if another bidder is




                                                      24
                Case 19-10323-CSS           Doc 3    Filed 02/18/19       Page 25 of 31




selected, the Stalking Horse Bidder is only entitled to reimbursement for reasonable and

documented costs and expenses incurred by the Stalking Horse Bidder in connection with,

among other things, the negotiation and execution of, and the canying out of its obligations

under, the Stalking Horse APA in an amount not to exceed 1.5% of the Purchase Price (as

defined in the Stalking Horse APA). The Sale Procedures are designed to promote a competitive

and expedient sale process.

        49.     In support of the Section 363 Sale, certain funds managed by Highbridge have

agreed to enter into a senior secured, multi-draw DIP financing facility with the Debtors

providing up to $34.1 million in loans (the "DIP Financing") with the Debtors. The Debtors

have an immediate need for DIP Financing. The proposed DIP Financing            will provide critical

liquidity necessary to, among other things, (a) operate the business in the ordinary course, (b)

administer these Chapter   1l   Cases, including to satisfy   working capital and other operational

needs, and (c) provide suffrcient liquidity to operate until the consummation of the Section 363

Sale. The proposed DIP Financing is conditioned upon the Debtors' compliance with certain

milestones with respect to progress in the Chapter 11 Cases.

                                                    IV

                                           First Dav Motions

        50.      To minimizetheadverse effect of the commencement of these Chapter 11 Cases

on the Debtors' ability to effectuate a timely and efficient restructuring process that    will   preserve


and maximizethevalue of the Debtors' estates, the Debtors have filed the following First Day

Motions:

            o   Motion of Debtors for Entry of an Order Directing Joint Administration of

                Chapter 11 Cases;



                                                    25
    Case 19-10323-CSS           Doc 3    Filed 02/18/19    Page 26 of 31




    Debtors' Application for Appointment         of Prime Clerk LLC as Claims          and


    Noticing Agent;

a   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) The

    Debtors   to   Continue   to Maintain Existing Cash Management         System, Bank

    Accounts and Business Forms,        (II)   Continued Engagement   in   Intercompany

    Transactions,   (III) Financial Institutions to Honor and   Process Related Checks

    and Transfers and     (IV) Granting Limited Relief from the Requirements of
    Bankruptcy Code Section 345(b) and the United States Trustee Operating

    Guidelines;

o   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) The

    Debtors to (A) Pay Prepetition Employee Obligations and Other Compensation

    and (B) Maintain Employee Benefits Programs and Pay Related Administrative

    Obligations,    (II) Current and Former    Employees   to Proceed with   Outstanding

    Workers' Compensation Claims and (III) Financial Institutions to Honor and

    Process Related Checks and Transfers;

o   Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utilities

    from Altering, Refusing or Discontinuing Service, (II) Deeming Utilities
    Adequately Assured of Future Performance and (III) Establishing Procedures for

    Determining Requests for Additional Adequate Assurance;

a   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors

    to Pay Certain Taxes, Govemmental          Assessments and Fees and     (II)   Financial

    Institutions to Honor and Process Related Checks and Transfers;




                                        26
    Case 19-10323-CSS         Doc 3      Filed 02/18/19     Page 27 of 31




o   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) The

    Debtors to Continue and Renew Their Liability, Property, Casualty, and Other

    Insurance Policies and Honor   All   Obligations in Respect Thereof, (II) Financial

    Institutions to Honor and Process Related Checks and Transfers and (III) Debtors

    to Continue Insurance Premium Financing Obligations Arising in           Connection

    Therewith and Renew or Enter into New Program Arrangements;

a   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Payment

    of Certain Prepetition Claims of Critical Vendors, (II)       Payment   of   503(bX9)

    Claims to Certain Critical Vendors and      (III) Financial Institutions to Honor and

    Process Related Checks and Transfers;

o   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) The

    Debtors to Honor Prepetition Obligations to Customers and Related Third Parties

    and   to Otherwise Continue Customer and Sales Programs, (II) Grant Relief from

    Stay to Permit Setoff in Connection with the Customer and Sales Programs and

    (III) Financial Institutions to Honor   and Process Related Checks and Transfers;

o   Motion of Debtors for Entry of Interim and Final Orders Establishing Notice and

    Objection Procedures for Transfers of Equity Securities;

a   Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors (A) to

    Obtain Postpetition Financing and (B)         to Use Cash Collateral, (II)    Granting

    Adequate Protection    to Certain Prepetition Secured Parties, (III) Scheduling       a


    Final Hearing, and (IV) Granting Related Relief;




                                      27
    Case 19-10323-CSS            Doc 3    Filed 02/18/19        Page 28 of 31




a   Motion of Debtors for Entry of an Order Establishing Procedures for Interim

    Compensation and Reimbursement            of   Expenses   for Professionals and Official

    Committee Members;

o   Application   of   Debtors   for Authority to Employ and Retain Davis Polk &

    Wardwell LLP as Attorneys for the Debtors Nunc Pro Tunc to the Petition Date,

    supported by the Declaration of Eli J. Vonnegut in Support of the Application of

    Debtors for Entry of an Order Authorizing the Debtors to Employ and Retain

    Davis Polk    & Wardwell LLP as Attorneys for        the Debtors Nunc Pro Tunc to the

    Petition Date;

a   Application of Debtors to Approve the Employment and Retention of Landis Rath

    &   Cobb LLP as Their Delaware Counsel, Nunc Pro Tunc to the Petition Date,

    Pursuant to Bankruptcy Code Section 327(a), Bankruptcy Rules 2014 and 2016

    and Local Rule     2014-l;

o   Application of Debtors for Authority to Employ and Retain Ernst & Young LLP

    as Financial Advisors for the Debtors Nunc Pro Tunc to the Petition Date,

    supported by the Declaration of Ben Pickering         in Support of the Application of

    Debtors for Entry     of an Order Authorizing the Debtors to Employ and Retain

    Ernst   & Young LLP as Financial Advisors for the Debtors Nunc Pro            Tunc to the

    Petition Date;

a   Application of the Debtors for Entry of an Order, Pursuant to Sections 327(a) and

     325(a) of the Bankruptcy Code, Authorizing the Retention and Employment               of

    Guggenheim Securities, LLC as Investment Banker for the Debtors and Debtors




                                         28
    Case 19-10323-CSS           Doc 3    Filed 02/18/19    Page 29 of 31



    in Possessioî, Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-

    Keeping Requirements of Local Rule 2016-2.

o   Debtors' Application for an Order Authorizing the Employment and Retention of

    Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date;

o   Motion of Debtors for Entry of an Order Authorizing Debtors to File Under Seal

    Portions   of Their Creditor Matrix Containing Certain Individual         Creditor

    Information;

o   Motion of Debtors for Entry of an Order Authorizing the Debtors to (I) Reject

    Certain Unexpired Real Property Leases or Executory Contracts Nunc Pro Tunc

    to the Petition Date or Rejection Date and (II) Abandon Any Remaining Property

    at the Rejected Location;

o   Motion of Debtors for Entry of an Order Authorizing the Employment            and

    Retention of Professionals Utilized in the Ordinary Course of Business;

a   Motion of Debtors for Entry of Orders (I)(a) Approving Sale Procedures for Sale

    of Debtors' Assets, (b) Approving Stalking Horse Protections, (c) Scheduling

    Auction for, and Hearing To Approve, Sale of Debtors' Assets, (d) Approving

    Form and Manner of Notices of Sale, Auction and Sale Hearing, (e) Approving

    Assumption and Assignment Procedures and         (f)   Granting Related Relief and

    (IXa) Approving Sale of Debtors' Assets Free and Clear of Liens, Claims,

    Interests and Encumbrances, (b) Authorizing Assumption and Assignment of

    Executory Contracts and Unexpired Leases and (c) Granting Related Relief;

o   Motion of Debtors for Entry of an Order (I) Extending the Time to File Schedules

    of Assets and Liabilities, Schedules of Executory Contracts and Unexpired Leases



                                        29
               Case 19-10323-CSS         Doc 3     Filed 02/18/19    Page 30 of 31




               and Statements of Financial Affairs,    (II) Extending the Time to    Schedule the

               Meeting of Creditors,   (III) Waiving the Requirements to File Equity Lists and

               Provide Notice to Equity Security Holders and (IV) Authorizing the Debtors to

               File a Consolidated List of the Debtors' Thirty (30) Largest Unsecured Creditors;

       51.     I have reviewed each of the First Day Motions, including any exhibits thereto, and

incorporate by reference each of the factual statements set forth in the First Day Motions. I

believe that the relief requested by the First Day Motions is necessary to enable the Debtors to

preserve and maximize value and efficiently implement their restructuring efforts without

disruption or delay.




                 IREMAINDER OF PAGE LEFT BLANK INTENTIONALLY]




                                                 30
        Case 19-10323-CSS           Doc 3      Filed 02/18/19       Page 31 of 31




                                     DECLARATION

       48.     Pursuant to section 1746 of title 28 of the United States Code, I declare

under penalty of perjury that the foregoing is true and correct.

                                 RELIEF REQUESTED

       49.     I respectfully request that the Court grant all relief requested in the First

Day Motions and such other and further relief as may be just and proper.



Dated: February 18, 2019                       Pemix Therapeutics Holdings, Inc.
                                               Pemix Therapeutics, LLC
                                               Pemix Manufacturing, LLC
                                               Pemix Sleep, Inc.
                                               Cypress Pharmaceuticals, Inc.
                                               Hawthorn Pharmaceuticals, Inc.
                                               Macoven Pharmaceuticals, L.L.C.
                                               Gaine, Inc.
                                               Respicopea Inc.
                                               Pemix Ireland Limited



                                               ;:=
                                               Pemix Ireland Pain Designated
                                               Activity Company


                                                      Hol
                                               Pemix Holdco 1, LLC


                                                          ?JY
                                                              L
